    Case 2:17-cv-00835-WHA-SRW Document 71 Filed 04/01/21 Page 1 of 1




              IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

SHELTON FOSTER, #312239,          )
                                  )
     Plaintiff,                   )
                                  )
  v.                             ) CIVIL ACTION NO. 2:17-CV-835-WHA
                                  )
SOUTHERN HEALTH PARTNERS, et al., )
                                  )
     Defendants.                  )

                                        ORDER

      On March 5, 2021, the Magistrate Judge entered a Recommendation (Doc. #70)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

     1. The Recommendation of the Magistrate Judge is ADOPTED.

     2. The defendants’ motions for summary judgment are GRANTED.

     3. Judgment is GRANTED in favor of the defendants.

     4. This case is DISMISSED with prejudice.

     5. Other than the filing fee assessed to the plaintiff in this case, no costs are taxed.

     A separate Final Judgment will be entered.

     DONE this 1st day of April, 2021.



                             /s/ W. Harold Albritton
                             SENIOR UNITED STATES DISTRICT JUDGE
